In
The
                                                Court
of Appeals
                        Sixth
Appellate District of Texas at Texarkana
 
                                                ______________________________
 
                                                             No. 06-09-00007-CR
                                                ______________________________
 
 
                                   DARNELL HARTSFIELD,
Appellant
 
                                                                V.
 
                                     THE STATE OF TEXAS, Appellee
 
 
                                                                                                  

 
 
                                      On Appeal from the Fourth
Judicial District Court
                                                              Rusk County, Texas
                                                         Trial Court
No. CR05-334
 
                                                       
                                           
 
 
 
                                          Before Morriss, C.J.,
Carter and Moseley, JJ.
                                        Memorandum Opinion by Chief Justice Morriss




                                                      MEMORANDUM OPINION
 
            A
jury convicted Darnell Hartsfield of five counts of capital murder; he was
sentenced to  punishment at life
imprisonment. Hartsfield appeals from his conviction and has filed a single
brief, in which he raises issues common to all of his appeals.[1]  He argues that the trial court committed
reversible error in that (1) the evidence supporting his conviction was legally
and factually insufficient and (2) admitting evidence of an extraneous offense.

            We
addressed these issues in detail in our opinion of this date in Hartsfield’s
appeal in cause number 06-09-00006-CR. For the reasons stated therein, we
likewise conclude that error has not been shown in this case.
            We
affirm the trial court’s judgment. 
            
                                                                                                                                                                                                                                    Josh
R. Morriss, III
                                                                        Chief
Justice
 
Date Submitted:          October
21, 2009
Date Decided:             February
4, 2010
 
Do Not Publish           
 
 




[1]Defendant
appeals from five convictions, for capital murder, cause numbers 06-09-00006-CR
through 06-09-00010-CR.